            Case 1:20-cv-02443-CM Document 8 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY ORR,

                                Plaintiff,
                                                                20-CV-2443 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
AHMED BARAKATU, et l

                                Defendants.

         Pursuant to the order issued September 4, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 8, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
